323 S.W.3d 830 (2010)
Nathan REEDER, Appellant,
v.
BOARD OF EDUCATION OF MARSHALL SCHOOL DISTRICT, Respondent.
No. WD 71930.
Missouri Court of Appeals, Western District.
November 2, 2010.
R. Mark Nasteff, Jr., Kansas City, MO, Attorney for Appellant.
Thomas A. Mickes, Natalie A. Hoernschemeyer, and Elizabeth A. Helfrich, St. Louis, MO, Attorneys for Respondent.
Before Division II: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
Nathan Reeder appeals the judgment of the Circuit Court of Saline County, which upheld the ruling of the Board of Education of Marshall School District terminating his employment. In five points on appeal, Reeder argues reversible error because he claims his due process rights were violated by an unfair and partial hearing and the Board's decision to terminate him was not supported by competent and substantial evidence. We affirm in this per curiam order and have provided the parties a memorandum of law explaining our ruling today. Rule 84.16(b).